DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) &(a)(2)as being anticipated by Wheeler et al. (U.S. Publication No. 2010/0078468, hereinafter Wheeler).
	With respect to Claim 1, Wheeler discloses [see figs 1-3, note fig 2 is exploded view of fig 1 and fig 3 is transparent view of fig 1] a speed sensing adapter plate, comprising: an adapter housing [24a] having a perimeter [portion outside of 9] and a central portion [portion inside of 9] defined within the perimeter and comprising a body having first [side with 20a] and second [side with 20b] opposite sides; mounting features [see annotated fig 3 below] disposed in the perimeter of the adapter housing to extend from the first side to the second side; a shaft [inner non-splined core of 20] disposed in the central portion of the adapter housing and comprising first [20a] and second [20b] splines at the first and second sides, respectively, and a flange [ rim around 8, interacts with ball bearings in 9 and attached piece 2] axially interposed between the first and second splines such that input rotational energy is transmittable from the first spline to the second spline via the flange [para 29 shows it all rotates and 

    PNG
    media_image1.png
    592
    924
    media_image1.png
    Greyscale




	With respect to Claim 4, Wheeler discloses that the flange comprises a hub and spokes extending radially outwardly from the hub.  See annotated fig 4 below Inner ring is hub, outward portion between apertures are spokes.

    PNG
    media_image2.png
    695
    517
    media_image2.png
    Greyscale

	With respect to Claim 5, Wheeler discloses that the sensing element is configured to sense proximal passages of one or more of the spokes.  See para 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler 
	With respect to Claim 3, Wheeler discloses that the flange extends radially outwardly beyond the second splines to near the sensing element.  Best seen in figure 1.  It isn’t clear if Wheeler’s flange extends radially outwardly beyond the first spline and relative dimensions aren’t implicit as drawings aren’t necessarily to scale.  That said, Wheeler’s first spline 20a is sized to fit into 23a in figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to size the first spline depending upon the size of the driving part being tested and would find it obvious to use Wheeler’s speed sensing tools even when the first spline’s radially outward extent is smaller than the flange’s radially outward extent.  
	With respect to Claim 6, Wheeler discloses that the speed sensor is coupled to a display device [14; fig 3] configured to show counted rotations and not rotational speed as claimed.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to remove Wheeler’s extra step of converting speed into rotations if one were interested in speed rather that rotations.   
	With respect to Claim 17, Wheeler discloses a method of conducting a ground test of a RAT system, the method comprising: securing an adapter plate [24a] between a tool [19]  and a system component [23], wherein the securing comprises inserting an adapter plate output spline [20a] into the system component [23], receiving an output spline [19’s protrusion] of the tool in an adapter plate input 
	Wheeler does not disclose that the tool is a ground testing tool, that the system component is a RAT system component or that the mounting features are disposed in the adapter housing to secure the adapter housing between a RAT system component and the GTT.
	Wheeler shows that the adapter plate is used for aircraft testing [para 12], and is used between a driven and driving parts [para 29].  One of ordinary skill in the art would know that a ram air turbine is a type of turbine used in airplanes and that ground testing tools are used to test those turbines while the plane is grounded.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Wheeler’s adapter plate can be used between a RAT driving a GTT to beneficially determine the rotational speed of the turbine for maintenance purposes.  
	With respect to Claim 18, Wheeler discloses further comprising conveying the rotational speed to an external device [24b is external to 24a and fig 4 shows speed sensors A and B].
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Brunt et al. (U.S. Patent No. 5,008,647, hereinafter Brunt).
	With respect to Claim 7, Wheeler does not disclose further comprising a wireless transceiver configured to transmit readings of the speed sensor to an external device.
	Brunt discloses a remote wireless speed monitoring display.  See column 3, lines 62-68.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wheeler to further comprise a wireless transceiver configured to transmit readings of the speed sensor to an external device for the benefit of ease of monitoring the measured speed.
Claims 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Leach, Jr. (U.S. Patent No. 4,511,840, hereinafter Leach).
	With respect to Claim 8, Wheeler discloses a ground test tool (GTT) adapter plate and speed sensor assembly, comprising: an adapter housing [24a]; a shaft [non-splined inner core of 20] comprising first [20a] and second splines [20b] to register with complementary splines of the system component [23, fig 1] and the tool [19]  such that rotational energy input from the tool is transmittable to the system component along the shaft [see para 29]; bearings [inside 9] disposed to rotatably support the shaft within the adapter housing; and a speed sensor [1 and 15 in fig 3, fig 5 shows speed sensor A and B] coupled to the adapter housing and configured to measure a rotational speed of the shaft from rotational energy driven rotations thereof, wherein: the speed sensor [1 and 15] comprises an elongate body [15] having a major longitudinal axis and opposite longitudinal ends and a sensing element [1] 
	Wheeler does not disclose that the tool is a ground testing tool, that the system component is a RAT system component or that the mounting features are disposed in the adapter housing to secure the adapter housing between a RAT system component and the GTT.
	Wheeler shows that the adapter plate is used for aircraft testing [para 12], and is used between a driven and driving parts [para 29].  One of ordinary skill in the art would know that a ram air turbine is a type of turbine used in airplanes and that ground testing tools are used to test those turbines while the plane is grounded.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that Wheeler’s adapter plate can be used between a RAT driving a GTT to beneficially determine the rotational speed of the turbine for maintenance purposes.  
	Leach shows mounting pins 50, fig 2, used to better mount a speed sensor.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wheeler to have mounting features, such as pins in holes, disposed in the adapter housing to secure the adapter housing between a RAT system component and the GTT.
	With respect to Claim 9, the combination of Wheeler and Leach disclose that the adapter housing comprises: a body having a first side [20b side] abuttable with the GTT; and a second side [20a] opposite the first side and abuttable with the RAT system component, wherein the mounting features [pins 50] are extendable from the first side and through the adapter housing to the second side.

	With respect to Claim 11, the combination of Wheeler and Leach disclose that the first spline comprises an output spline which is registerable with a spline of the RAT system component and corresponds to a spline of the GTT, and the second spline comprises an input spline which is registerable with the spline of the GTT and corresponds to the spline of the RAT system component.  See fig 1.
	With respect to Claim 12, the combination of Wheeler and Leach disclose that the flange [see fig 3 above] extends radially outwardly beyond the second splines to near an interior perimeter of the adapter housing.  Best seen in figure 1.  It isn’t clear if Wheeler’s flange extends radially outwardly beyond the first spline and relative dimensions aren’t implicit as drawings aren’t necessarily to scale.  That said, Wheeler’s first spline 20a is sized to fit into 23a in figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to size the first spline depending upon the size of the driving part being tested and would find it obvious to use Wheeler’s speed sensing tools even when the first spline’s radially outward extent is smaller than the flange’s radially outward extent.  
	With respect to Claim 13, the combination of Wheeler and Leach disclose that the flange comprises a hub and spokes extending radially outwardly from the hub, and the sensing element is configured to sense proximal passages of one or more of the spokes.  See annotated fig 4 above.
	With respect to Claim 14, the combination of Wheeler and Leach disclose that that the speed sensor is coupled to a display device [14; fig 3] configured to show counted rotations and not rotational speed as claimed.

	With respect to Claim 16, the combination of Wheeler and Leach disclose that the GTT is controllable by other associated equipment in accordance with speed sensor readings.  Wheeler’s 19 can be controlled by anything attached to it.  Note that the claims are currently drawn to the adapter plate intended to be used between a GTT and a RAT system component.  Further limitations on the GTT don’t further define the claimed adapter plate.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler and Leach in further view of Brunt.
	With respect to Claim 15, the combination of Wheeler and Leach do not disclose further comprising a wireless transceiver configured to transmit readings of the speed sensor to an external device.
	Brunt discloses a remote wireless speed monitoring display.  See column 3, lines 62-68.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Wheeler and Leach to further comprise a wireless transceiver configured to transmit readings of the speed sensor to an external device for the benefit of ease of monitoring the measured speed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler view of Ohkawa et al. (U.S. Patent No. 5,963,248, hereinafter Ohkawa).
	With respect to Claim 20, Wheeler does not disclose that the running of the GTT to drive the rotations of the RAT comprises: comparing the rotational speed to a target rotational speed; and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that if your measured value and target value differ that you’d adjust the value based on the difference until the target value is reached.
	Ohkawa discloses comparing a current speed to a target speed and using that difference to determine how much to change the current speed.  See Column 10, lines 46-51.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wheeler such that the running of the GTT to drive the rotations of the RAT comprises: comparing the rotational speed to a target rotational speed; and adjusting the rotational speed in accordance with a difference between the rotational speed and the target rotational speed for the benefit of reaching the desired target speed.
Response to Arguments
Applicant's arguments filed 11 March 2021 have been fully considered but they are not persuasive.    
	The applicant’s arguments pertain to newly amended limitations.  
	On pages 8 and 9, the applicant argues that Wheeler’s sensor 1 is disposed in a central region of 24a and is thus nowhere near the perimeter thereof or substantially adjacent to an interior surface of a proximal wall of 24a.  In the examiner’s rejection, 24a is adapter housing, the perimeter is the entire surface of 24a outside of 9, and the central portion is only the segment within 9.  The portion of 24a’s perimeter directly adjacent sensor 1 is the proximal wall of the adapter housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                            /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855